Citation Nr: 0518826	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for scars, residuals 
of multiple fragment wounds. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDING OF FACT

The veteran's scars are not shown to be disfiguring, 
unstable, painful on examination, have an area exceeding 6 
square inches, or cause limited motion. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
scars, residuals of multiple fragment wounds, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2004 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a January 2003 letter, prior to the initial adjudication 
of the veteran's claim, he was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received and the 
veteran was provided with a VA examination in March 2003.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, service medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  Finally, in cases where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran is currently assigned a noncompensable evaluation 
for scars, residuals of fragment wounds under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2004).  
During active service, he sustained fragment wounds on his 
lower extremities, left hand and shoulder, and scalp.  The 
wounds resulted in scars that the veteran contends are more 
disabling than currently evaluated.  As such, he has appealed 
for an increased rating.  

At the outset, the Board notes that separate compensable 
ratings may be warranted for each of the veteran's scars.  
The Board notes that the symptomatology associated with one 
scar may be separate and distinct from symptomatology 
associated with a separate scar.  Thus, the disability from 
each scar may be considered for a separate rating.  38 C.F.R. 
§ 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(holding that conditions are to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14).  The Board will discuss each scar independently.  

Diagnostic Code 7800 provides a 10 percent evaluation for a 
scar of the head, face, or neck with one characteristic of 
disfigurement.  Note (1): The 8 characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are: 
a scar that is 5 or more inches (13 or more cm.) in length; a 
scar that is at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar is elevated or depressed 
on palpation; scar is adherent to underlying tissue; skin 
that is hypo- or hyper-pigmented in an area exceeding six 
square inches (36 sq. cm.); skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801 assigns a 10 percent disability rating 
for scars, other than the head, face, or neck, that are deep 
or cause limited motion in an area or areas exceeding 6 
square inches (36 square cm.).  Note (1): Scars in widely 
separate areas, as on two or more extremities or in anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A deep scar is one associated with 
underlying tissue damage.  Id.   

Diagnostic Code 7802 provides a 10 percent disability rating 
for scars, other than head, face, or neck, that are 
superficial and do not cause limited motion in an area or 
areas of 144 square inches (929 square cm.) or greater.  Id. 

Diagnostic Code 7803 assigns a 10 percent disability rating 
for unstable, superficial scars.  Note (1): An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. 

Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are painful on examination.  Id.  
Diagnostic Code 7805 provides that "other" scars should be 
rated on limitation of function of the part affected.  Id.  

With respect to rating the veteran's scars on limitation of 
function of the affected part, the Board notes that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 assigns a 20 percent disability 
rating for limitation of motion of the major or minor arm at 
shoulder level.  Under Diagnostic Code 5206, a 10 percent 
rating is warranted for limitation of flexion of the major or 
minor arm to 100 degrees.  Under Diagnostic Code 5207, a 10 
percent rating is provided for limitation of extension of the 
major or minor forearm to 45 degrees.  See 38 C.F.R. § 4.71a 
(2004). 

Diagnostic Code 5215 assigns a 10 percent rating evaluation 
for limitation of motion of the wrist with dorsiflexion less 
than 15 degrees or palmar flexion limited in line with 
forearm.  Id. 

Diagnostic Code 5271 provides a 10 percent rating evaluation 
for moderate limitation of motion of the ankle and Diagnostic 
Code 5260 assigns a 10 percent evaluation for limitation of 
flexion of the leg to 45 degrees.  Finally, Diagnostic Code 
5261 provides a 10 percent evaluation for limitation of 
extension of the leg to 10 degrees.  Id. 

Service medical records show that in February 1969, the 
veteran sustained a fragment wound of his right wrist, scalp, 
and both ankles.  A March 1969 report indicated that a hook-
shaped piece of wire was removed from the veteran's scalp.  
At separation in April 1970, it was noted that the veteran 
had a scar on his right thumb and residuals of a shrapnel 
wound on his scalp.  

At his May 1971 VA examination, it was noted that the 
veteran's had sustained multiple shrapnel injuries of the 
scalp, left upper arm, right hand, both ankles, and thighs 
during active service.  The largest of the wounds was that 
incurred on the right ankle.  It measured approximately 1 
inch in length.  This was a surgical wound that was made to 
remove foreign bodies and re-sutured.  None of the veteran's 
wounds were symptomatic except for occasional itching.  There 
were also no palpable foreign bodies and some of the wounds 
were quite difficult to identify, particularly those in the 
scalp.  The veteran was diagnosed with multiple shrapnel 
wounds, asymptomatic, that revealed no disability in the 
peripheral nerves or musculoskeletal system.  The examiner 
further noted that the veteran had multiple scars of shrapnel 
that were barely visible scars and less than .5 cm. in 
diameter in the lower extremities.  He indicated that they 
were hard to recognize unless they had been pointed out.  

At his March 2003 VA examination, it was noted that the 
veteran had sustained multiple shrapnel wounds to his upper 
and lower extremities, head, and scalp.  He denied any sort 
of pain in his right wrist, scalp, left upper arm, right 
hand, or thigh and stated that he routinely did factory work 
and his scars did not limit him.  

With regard to the scar on the veteran's head, the examiner 
indicated that veteran had a 1.5 cm. scar extending laterally 
from the left lateral canthus of his eye.  The veteran 
reported no visual disturbances, drainage, discharge, 
redness, or pain about the eye or eyelids.  Extraocular 
muscles were full and intact, and sclerae were anicteric.  
There was no sign of infection.  The examiner stated that the 
scar was well-healed, slightly hypopigmented, freely mobile, 
nontender, stable, and there was no underlying tissue loss 
evident.  The examiner also noted that color photographs were 
not taken of the scar as it was "not disfiguring" and not 
readily seen without "very, very close observation and 
attention" directed by the veteran.  A scalp examination 
revealed no evident scar and there was no evident 
subcutaneous palpable foreign body or shrapnel.  

With regard to a scar on the veteran's left shoulder, neither 
the examiner nor the veteran was able to locate a scar or 
wound site for examination.  No redness or swelling was 
observed and range of motion was to 180 degrees forward 
flexion and abduction, with full internal/external rotation 
to 90 degrees bilaterally.  No pain or limitation was 
observed and there was no point tenderness about the 
shoulder.  

With regard to the scar on the veteran's right wrist, the 
examiner stated that neither he nor the veteran was able to 
locate a scar or wound site for examination.  Range of motion 
was full with dorsiflexion to 60 degrees and palmar flexion 
to 70 degrees.  No pain, limitation, redness, or swelling was 
observed on the veteran's wrists.

With regard to the scar on the veteran's right hand, the 
examiner indicated that the veteran had two separate scars 
located in the dorsum of the hand near the right fourth 
metacarpal joint.  Each scar measured 1 cm. in length and 
were slightly hypo-pigmented and neither raised nor 
depressed.  The scars were also nontender and showed no 
evidence of subcutaneous mass, foreign body, or shrapnel 
remnant.  On examination, the veteran was able to extend and 
appose all his fingers symmetrically and without difficulty.  
He was also able to make a strong fist measuring 5/5 
bilaterally.  The veteran's intrinsic hand muscles were 
intact 5/5 in strength and without deficit.  A sensory 
examination of the hands was also intact and without deficit.  

With regard to the scar on the veteran's right ankle, the 
veteran stated that the wound site did not bother him unless 
he bumped something.  He denied having pain on a regular 
basis.  He also indicated that he had no difficulty with 
ambulation or range of motion.  An examination of the right 
ankle revealed a 2.5 cm. scar just proximal to the right 
anterior ankle extending toward the pretibial region.  The 
scar was nontender and had no subcutaneous mass or shrapnel 
fragments.  There was also no redness, signs of infection, or 
indication that the scar was depressed or raised.  The scar 
was freely mobile and stable, and was slightly hypo-
pigmented.  No evidence of underlying tissue loss was found.  
An examination of the left anterior ankle revealed a 1.5 cm. 
x .5 cm. scar that was well-healed, slightly hypopigmented, 
not depressed or raised.  There were also no signs of 
infection, underlying tissue loss, subcutaneous fragments or 
shrapnel, and the scar was nontender to palpation.  Range of 
motion for both ankles was pain-free and full, with 
dorsiflexion to 20 degrees and plantar flexion to 40 degrees 
bilaterally.  

Following an examination of all the veteran's scars, he was 
ultimately diagnosed with multiple scars that were related to 
traumatic injury during service.  In the examiner's opinion, 
the veteran had no functional impairment or painful motion 
due to the above-noted scars. 

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against a compensable rating for the veteran's scars, 
residuals of fragment wounds.  As such, the appeal is 
accordingly denied.

The scar located on the veteran's head does not warranted a 
compensable rating as there is no objective medical evidence 
that the scar is disfiguring, longer than 13 cm., at least .6 
cm. wide, elevated or depressed, hypo-or hyper-pigmented in 
an area exceeding 39 square cm., texture abnormal, missing 
underlying soft tissue, or indurated and inflexible.  The 
March 2003 VA examiner specifically noted that the scar only 
extended 1.5 cm. and was "slightly" hypo-pigmented.  He 
found no evidence of tenderness, instability, underlying 
tissue loss, or disfigurement.  He also found no evidence of 
visual disturbances, drainage, discharge, or pain in the eye 
or eyelids.  As such, a compensable rating evaluation is not 
warranted at this time.  

With respect to the scars located on the veteran's right hand 
and ankle, the Board finds that compensable ratings are not 
warranted.  There record contains no objective evidence of an 
unstable or painful scar, underlying soft tissue damage, 
limited motion, or a scar that is greater than 39 square cm.  
In particular, the March 2003 VA examiner specifically noted 
that the scars on the veteran's right hand only measured 1 
cm. in length and were only "slightly" hypo-pigmented.  It 
was further noted that the scars were nontender and neither 
raised nor depressed.  A range of motion examination was 
full.  The scars located on the veteran's right and left 
ankles were also nontender and showed no signs of redness or 
depression, and they were not raised.  The scars were freely 
mobile, stable, and again, only "slightly" hypo-pigmented 
with areas of 2.5 cm and 1.5 cm. x .5 cm.  There was also no 
evidence of underlying tissue loss.  Range of motion for both 
ankles was pain-free and full.  

With respect to the scars located on the veteran's left 
shoulder, right wrist, and scalp, the March 2003 examiner 
asserted that no such scars could be located.  He further 
indicated that the veteran could not point to any scars 
located on his left shoulder or scalp.  Range of motion of 
the left shoulder and right wrist was full and without pain 
or limitation.  

Finally, the Board finds that none of the veteran's scars 
caused functional impairment or painful motion, as noted by 
the March 2003 VA examiner.  Accordingly, the Board finds 
that a preponderance of the evidence is against a compensable 
rating for scars, residuals of fragment wounds, and the claim 
is denied.  








ORDER

A compensable rating for scars, residuals of multiple 
fragment wounds, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


